                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

LARRY ROGER BAISDEN,                              )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )   CIV. ACT. NO. 2:15cv549-ECM
                                                  )                 [WO]
OFFICER DEJARNETTE,                               )
                                                  )
       Defendant.                                 )

                                     OPINION and ORDER

       On November 8, 2018, the Magistrate Judge entered a Recommendation

recommending that judgment as a matter of law be entered in favor of defendant Dejarnette.

(Doc. 83). On November 20, 2018, the plaintiff filed objections to the Recommendation.

The Court has carefully reviewed the record in this case, the Recommendation of the

Magistrate Judge, and the plaintiff’s objections. Only one of the plaintiff’s objections

merits any discussion. Specifically, the plaintiff alleges that he “did not have access to his

legal materials to litigate with, due to all of plaintiff’s property being held at LifeTech

Transition Facility.” (Doc. 84 at 1).

       On August 14, 2018, the Court set this matter for an evidentiary hearing on October

30, 2018. (Doc. 66). On August 21, 2018, the Court continued the evidentiary hearing to

October 31, 2018. (Doc. 71). In October, the plaintiff filed a witness list and motions for

subpoenas. (Docs. 73, 76, & 77). The Court granted the plaintiff’s motions for issuances

of subpoenas. (Doc. 78). At no time prior to the evidentiary hearing did the plaintiff notify

the Court that he did not have the necessary documentation to litigate this matter, nor did
he indicate that he needed the Court’s assistance to obtain his records. More importantly,

however, the plaintiff does not explain how the lack of these records affected his ability to

present his case, and he does not explain how any of the evidence he contends he was

unable to present would alter the findings and conclusions of the Magistrate Judge.

        Accordingly, upon an independent review of the file in this case, and for good cause,

it is

        ORDERED as follows that:

    1. the plaintiff’s objections be and are hereby OVERRULED;

    2. the Recommendation of the Magistrate Judge be and is hereby ADOPTED;

    3. judgment be and is hereby ENTERED in favor of defendant Corey Dejarnette and

        against the plaintiff;

    4. this case be and is hereby DISMISSED with prejudice; and

    5. costs of this proceeding be and are hereby TAXED against the plaintiff for which

        execution may issue.

        DONE this 9th day of January, 2019.


                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    UNITED STATES DISTRICT JUDGE
